10/04/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0653



                              No. DA 21-0653

IN THE MATTER OF:

H.M.,
            A Youth.


                                 ORDER


        Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including November 14, 2022, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     October 4 2022